



EXHIBIT 10.3
ATHERSYS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT




This Nonqualified Stock Option Agreement (“Agreement”) is made as of ______ __,
20__ (the “Date of Grant”) by and between Athersys, Inc., a Delaware corporation
(the “Company”), and _________ (“Optionee”) with respect to the grant of a
nonqualified stock option by the Company to Optionee pursuant to the Athersys,
Inc. 2019 Equity and Incentive Compensation Plan (the "Plan").


1.
Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, the Company hereby grants to Optionee
an Option Right (the “Option”) to purchase _____ Thousand, _______ Hundred and
________ (___,___) Common Shares (the “Option Shares”). The Option may be
exercised from time to time in accordance with the terms of this Agreement.

2.
Type of Option. The Option is intended to be a nonqualified stock option and
shall not be treated as an Incentive Stock Option.

3.
Option Price. The Option Shares may be purchased pursuant to this Option at a
price of ____ Dollars and _____ Cents ($_____) per Common Share, subject to
adjustment as hereinafter provided (the “Option Price”).

4.
Term of Option/Agreement. The term of the Option shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 7 hereof, shall
terminate and expire automatically and without further notice ten (10) years
from the Date of Grant.

5.
Right to Exercise.

(a)
Subject to Section 5(b) and (c), Section 7 and Section 10, the Option will vest
and become exercisable as provided in the attached Exhibit A, for so long as
Optionee remains continuously employed with the Company or any Subsidiary. To
the extent the Option is exercisable, it may be exercised in whole or in part.
In no event shall Optionee be entitled to acquire a fraction of one Option Share
pursuant to this Option. Optionee shall be entitled to the privileges of
ownership, including dividends, only with respect to Option Shares purchased and
delivered to Optionee upon the exercise of all or part of this Option.

(b)
Notwithstanding Section 5(a) above, the Option shall become immediately
exercisable in full, if at any time prior to the termination of the Option, a
Change in Control shall occur.

(c)
Notwithstanding Section 5(a) above, if the Optionee should die or become
permanently disabled while in the employ of the Company or any Subsidiary, this
Option shall immediately become exercisable in full and shall remain exercisable
until terminated in accordance with Section 7 below. The Optionee shall be
considered to have become permanently disabled if the Optionee’s employment
terminates on account of the Optionee having become “permanently and totally
disabled”, as defined in Section 22(e)(3) of the Code.

6.
Notice of Exercise; Payment. To the extent then exercisable, the Option may be
exercised in whole or in part by written notice to the Company stating the
number of Option Shares for which



1

--------------------------------------------------------------------------------





the Option is being exercised and the intended manner of payment. The date of
such notice shall be the exercise date. The Option Price shall be payable (a) in
cash or by check acceptable to the Company or by wire transfer of immediately
available funds, (b) by actual or constructive transfer to the Company of
nonforfeitable, unrestricted Common Shares that have been owned by the Optionee
for more than six (6) months prior to the date of exercise, (c) for exercises of
Options that occur more than one (1) year following the Date of Grant, by
transfer to the Company of shares or vested Options (including Options under
this Agreement) for the purchase of Common Shares having a fair market value
(net of the exercise price) at the time of exercise equal to the portion of the
Option Price for which such transfer is made, or (d) by a combination of such
methods of payment. The requirement of payment in cash shall be deemed satisfied
if the Optionee shall have made arrangements satisfactory to the Company with a
bank or a broker who is a member of the National Association of Securities
Dealers, Inc. to sell on the exercise date a sufficient number of the shares
being purchased so that the net proceeds of the sale transaction will at least
equal the Option Price plus payment of any applicable withholding taxes and
pursuant to which the bank or broker undertakes to deliver the full Option Price
plus payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business. As soon as
practicable upon the Company’s receipt of Optionee’s notice of exercise and
payment, the Company shall direct the due issuance of the Option Shares so
purchased.
As a further condition precedent to the exercise of this Option in whole or in
part, Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
Common Shares and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable.
7.
Termination. This Option shall terminate on the earliest of the following dates:

(a)
The date on which the Optionee ceases to be an employee of the Company or any
Subsidiary, if the Optionee’s employment with the Company or a Subsidiary is
terminated for Cause ("Cause" being defined as: (i) the commission of an act of
fraud, embezzlement, theft or other criminal act constituting a felony; or (ii)
the material breach of any provision contained in a written non-competition,
confidentiality or non-disclosure agreement between the Company or any of its
Subsidiaries and Optionee);

(b)
Three (3) months after the Optionee ceases to be an employee of the Company or a
Subsidiary, unless the Optionee ceases to be such employee by reason of death,
permanent and total disability, Retirement or termination for Cause;

(c)
One (1) year after the death of the Optionee if the Optionee dies (i) while an
employee of the Company or a Subsidiary (in which case the Option becomes
immediately exercisable in full pursuant to Section 5(c) herein), (ii) within
the three (3) month period following a termination without Cause or (iii) within
the three (3) month period following Retirement;

(d)
One (1) year after the permanent and total disability of the Optionee if the
Optionee becomes permanently and totally disabled (as described in Section 5(c)
above) while an employee of the Company or a Subsidiary (in which case the
Option becomes immediately exercisable in full pursuant to Section 5(c) herein);

(e)
Five (5) years after the date that the Optionee shall Retire. For this purpose,
“Retire” (or similar terms) shall mean that Optionee terminates Optionee’s
employment by reason of



2

--------------------------------------------------------------------------------





Optionee’s retirement entitling Optionee to early, normal or late retirement
benefits under the provisions of any retirement plan of the Company or its
Subsidiaries in which Optionee participates (or if no such plan exists, at or
after age sixty-five (65)); and
(f)
Ten (10) years from the Date of Grant.

8.
Option Nontransferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution. In no event will
any such award granted under this Agreement be transferred for value. This
Option may be exercised, during the lifetime of the Optionee, only by Optionee,
or in the event of Optionee’s legal incapacity, by Optionee’s guardian or legal
representative acting on behalf of Optionee in a fiduciary capacity under state
law or court supervision.

9.
Compliance with Law. This Option shall not be exercisable if such exercise would
involve a violation of any applicable federal, state or other securities law.

10.
Adjustments. This Option and the Option Shares subject thereto, and the other
terms and conditions of the grant evidenced by this Agreement, are subject to
mandatory adjustment, including as provided in Section 12 of the Plan.

11.
Taxes and Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by the Grantee or another person under this
Agreement, the Grantee agrees that the Company will withhold any taxes required
to be withheld by the Company under federal, state, local or foreign law from
the Option Shares in an amount sufficient to satisfy the minimum statutory
withholding amount permissible (unless the Committee takes action subsequent to
the Date of Grant requiring such withholding amount to be paid by the Grantee in
cash). The Option Shares so retained shall be credited against any such
withholding requirement at the market value of such Common Shares on the date of
such withholding. In no event will the market value of the Common Shares to be
withheld pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the maximum amount of taxes or other amounts that could be required to be
withheld.

12.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Optionee with the Company or a Subsidiary shall not be deemed to have
been interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of the
Optionee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.

13.
No Employment Contract. This Option is a voluntary, discretionary award being
made on a one-time basis and it does not constitute a commitment to make any
future awards. This Option and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Optionee any right to continue employment with the
Company or any Subsidiary, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of the
Optionee.

14.
Information. Information about the Optionee and the Optionee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Optionee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such



3

--------------------------------------------------------------------------------





persons are located within the Optionee’s country or elsewhere, including the
United States of America. The Optionee consents to the processing of information
relating to the Optionee and the Optionee’s participation in the Plan in any one
or more of the ways referred to above.
15.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Board (or a committee of the
Board) acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of the Option hereunder.

16.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall materially adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.

17.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

18.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

19.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

20.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

21.
Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: President, and any notice to Optionee shall be
addressed to said Optionee at Optionee’s address on file with the Company at the
time of such notice. Except as otherwise provided herein, any written notice
shall be deemed to be duly given if and when delivered personally or deposited
in the United States mail, first class registered mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).



[Remainder of page left blank intentionally]


4

--------------------------------------------------------------------------------









Executed in the name and on behalf of the Company, at 3201 Carnegie Avenue,
Cleveland, Ohio, 44115, as of the __th day of _____, 20__.




ATHERSYS, INC.


___________________________________
Name:
Title:


The undersigned Optionee hereby accepts the Option evidenced by this
Nonqualified Stock Option Agreement on the terms and conditions set forth herein
and in the Plan.


Dated: _____ __, 20__                ___________________________________
[Insert Name]






5

--------------------------------------------------------------------------------







EXHIBIT A


Participant Name: [[FIRSTNAME]] [[LASTNAME]]
Option Shares Granted: [[SHARESGRANTED]]
Award Type: [[GRANTTYPE]]                Award Price: [[GRANTPRICE]]
Award Date: [[GRANTDATE]]            Expiration Date: [[GRANTEXPIRATIONDATE]]


VESTING SCHEDULE
[[ALLVESTSEGS]]




6